





Exhibit 10.2




RESTRICTED STOCK PURCHASE AND RESTRICTION AGREEMENT

THIS RESTRICTED STOCK PURCHASE AND RESTRICTION AGREEMENT (the “Agreement”) is
made and entered into as of the 30th day of March, 2012 (the “Effective Date”)
by and between SIBLING ENTERTAINMENT GROUP HOLDINGS, INC., a Delaware
corporation (“SIBE”) and BLACKSTONE PARTNERS, LLC, a Georgia limited liability
company (“Purchaser”).

Agreement

For and in consideration of the premises, the mutual covenants contained herein,
and other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree:



1.

Definitions

The following capitalized terms are used in this Agreement with the meanings
thereafter ascribed.

“Conversion Date” means the date all of the outstanding Series Common Stock is
converted into Common Stock pursuant to Section 5 of the Certificate of
Designation of Powers, Preferences, and Rights of Series Common Stock of SIBE
filed with the Secretary of State of Texas December 31, 2010.

“Effective Date of Termination” means the effective date of Termination of
Employment as determined in good faith by the Board of Directors based upon the
facts and circumstances including the dates set forth in any notice of
termination provided by SIBE or Purchaser, and if no notice of termination is
given by SIBE or Purchaser, the date on which such Purchaser last performs the
duties or services of Purchaser’s employment or other relationship with SIBE, as
determined by the Board of Directors.  The determination of the Board of
Directors is final, binding, and nonappealable.

“Restrictions Termination Date” means the first to occur of (a) the 3rd
anniversary of the Effective Date or (b) the Conversion Date.

“Termination of Employment” means the termination of the relationship between
Purchaser and SIBE (or its parents or subsidiaries) pursuant to which Purchaser
provides services to SIBE (or its parents or subsidiaries) as a consultant,
advisor, or any other capacity.  



2.

Purchase and Sale.



2.1.

Purchase.  

SIBE, with the approval of its Board of Directors, hereby issues, sells, and
delivers to Purchaser and Purchaser hereby purchases from SIBE 350,000 shares of
Series Common Stock of SIBE (the











--------------------------------------------------------------------------------







“Subject Shares”) for One Dollar ($1.00), upon the terms and subject to the
conditions set forth in this Agreement.  Purchaser represents to SIBE that
Purchaser:



(a)

is an “accredited investor” as such term is defined in Rule 501 of Regulation D,
promulgated under the Securities Act of 1933 and the information concerning
Purchaser on the Investor Questionnaire attached Exhibit A, is true and correct
in all material respects.  



(b)

Purchaser acknowledges that Purchaser may obtain access via EDGAR to SIBE’s SEC
filings including its Form 10, and Form 10-K for the two most recent fiscal
years at www.sec.gov.



(c)

The Subject Shares are being acquired for Purchaser's own account without the
participation of any other person, with the intent of holding the Subject Shares
for investment, without the intent of participating, directly or indirectly, in
a distribution of the Subject Shares, and not with a view to, or for resale in
connection with, any distribution of the Subject Shares.



(d)

Purchaser has such knowledge and experience in financial, tax, and business
matters as to be capable of evaluating the merits and risks of, and bearing the
economic risks entailed by, an investment in SIBE and of protecting Purchaser’s
interests in connection with this transaction.  Purchaser recognizes and
acknowledges that Purchaser’s investment in SIBE involves a high degree of risk.
 Purchaser is able to bear the risk of a complete loss of Purchaser's investment
in the Subject Shares.  



(e)

Purchaser understands and agrees that the Subject Shares will be issued and sold
without registration under federal or applicable state law relating to the
registration of securities, in reliance on the exemptions from registration
under the Securities Act provided by Sections 3(b) and/or 4(2) thereof and the
rules and regulations promulgated thereunder and that the Subject Shares cannot
be offered for sale, sold, or transferred by Purchaser other than pursuant to:
(A) an effective registration under the Securities Act or in a transaction
otherwise in compliance with the Securities Act and (B) evidence satisfactory to
SIBE of compliance with the applicable securities laws of other jurisdictions.
 SIBE shall be entitled to rely upon an opinion of counsel satisfactory to it
with respect to compliance with the above laws.  Purchaser understands and
agrees that SIBE has no obligation to register the Subject Shares or to comply
with any exemption available for sale of the Subject Shares without
registration.  Certificates evidencing the Subject Shares shall contain a legend
indicating that the Subject Shares have not been registered 1933 Act or the
securities laws of any other jurisdiction and referring to the restrictions on
transferability and sale of the Subject Shares and any transfer agent of SIBE
shall be instructed to require compliance with the conditions of such legends.



(f)

Purchaser has had the opportunity to ask questions of and receive answers from
SIBE and any person acting on its behalf, and to obtain all material information
reasonably available with respect to Purchaser and its affairs, and has received
satisfactory answers to all such questions and received all documents and other
information requested of Purchaser.



(g)

Acceptance by Purchaser of the certificate representing the Subject Shares shall
constitute a confirmation by Purchaser that all agreements and representations
made herein are true and correct at such time.  Purchaser has full power and
authority to execute, deliver, and perform this Agreement without the consent or
approval of any other person which has not been obtained on or prior to the date
hereof.  This Agreement is the legal, binding, and valid obligation











--------------------------------------------------------------------------------







of Purchaser, enforceable against Purchaser in accordance with its terms and
shall inure to the benefit of SIBE, its successors and assigns.  



3.

Restrictions.



3.1.

Company’s Right to Repurchase Restricted Subject Shares.  

Upon Termination of Employment of Purchaser prior to the Restrictions
Termination Date, all Restricted Subject Shares shall be forfeited without any
further action by SIBE or Purchaser and cancelled on the stock transfer books of
SIBE, effective as of 5:00 p.m. eastern time on the Effective Date of
Termination.  For purposes of this Agreement: “Restricted Subject Shares” as of
any particular date means the number of Subject Shares minus the number of
Unrestricted Subject Shares on such date; and “Unrestricted Subject Shares” as
of any particular date means the number of Subject Shares multiplied by the
applicable percentage from the table below for the applicable time, provided
however, that from and after the Conversion Date all Subject Shares shall be
Unrestricted Subject Shares.  

Date

Percentage of Subject Shares which are Unrestricted Subject Shares

From the Effective Date until the day before the 1st anniversary of the
Effective Date

0%

From the 1st anniversary of the Effective Date until the day before the 2nd
anniversary of the Effective Date  

33.33%

From the 2nd anniversary of the Effective Date until the day before the 3rd
anniversary of the Effective Date  

66.67%

From and after the 3rd anniversary of the Effective Date

100.00%



3.2.

Transfer Restrictions.  

Purchaser agrees that Restricted Subject Shares are non-transferable prior to
the Restrictions Termination Date.  Purchaser agrees that Purchaser shall not
sell, assign, transfer, grant options to purchase, or hypothecate Restricted
Subject Shares at any time prior to the Restrictions Termination Date.



3.3.

Effect of Conversion.  

The Common Stock issuable upon conversion of the Subject Shares (the “Conversion
Shares”) is not subject to the restrictions in Sections 3.1and 3.2 of this
Agreement, which automatically terminate on the Conversion Date.



4.

Miscellaneous.



4.1.

SIBE Representations.  











--------------------------------------------------------------------------------







SIBE represents and warrants that: () this Agreement and the issuance of the
Subject Shares has been duly authorized by the Board of Directors, () this
Agreement constitutes a legal, valid, and binding obligation of SIBE,
enforceable against SIBE in accordance with its terms, () the Subject Shares are
fully paid and nonassessable, and free and clear of any and all encumbrances and
restrictions, other than restrictions on transfer imposed by applicable
securities laws and the restrictions imposed by the terms of this Agreement;
() SIBE shall fully cooperate in causing the restrictive legends to be removed
from the certificate(s) evidencing the Conversion Shares to the extent permitted
by Rule 144; and ()  SIBE shall not initiate any action to cancel, reduce, stop
transfer, or terminate the Subject Shares or the Conversion Shares or interfere
with the lawful disposition of the Subject Shares or the Conversion Shares in
accordance with Rule 144.



4.2.

Legends.  

Each certificate evidencing Subject Shares shall bear the following legends:

On the face of the certificate:




“transfer of the shares evidenced by this certificate is restricted in
accordance with conditions printed on the reverse of this certificate.”




On the reverse:  

“the shares evidenced by this certificate are subject to, and transferable only
in accordance with, that certain stock restriction agreement, a copy of which is
on file at the principal office of the issuer.  no transfer or pledge of the
shares evidenced hereby may be made except in accordance with, and subject to,
the provisions of said agreement.”




“shares of stock represented by this certificate have been acquired by the
Purchaser for investment purposes only and not for resale, transfer or
distribution, have been issued pursuant to exemptions from the registration
requirements of applicable state and federal securities laws, and may not be
offered for sale, sold or transferred other than pursuant to effective
registration under such laws, or in transactions otherwise in compliance with or
exempt from such laws, and upon evidence satisfactory to the issuer of
compliance with or exemption from such laws, as to which the issuer may rely
upon an opinion of counsel satisfactory to the issuer.”

Purchaser agrees upon request to promptly surrender the certificates
representing Subject Shares to SIBE so that SIBE may affix the foregoing legends
thereto.  



4.3.

Governing Laws.  

This Agreement and the rights of the parties hereunder shall be governed by and
construed in accordance with the laws of the State of Georgia, without regard to
its conflicts of laws rules.  The parties agree that any appropriate state court
sitting in Fulton County, Georgia or any Federal Court sitting in the Northern
District of Georgia (Atlanta Division) (collectively, the “Permitted Courts”),
shall have exclusive jurisdiction of any case or controversy arising under or in
connection with this Agreement and shall be a proper forum in which to
adjudicate such case or controversy, and each party irrevocably: () consents to
the jurisdiction of the Permitted Courts in such actions, () agrees not to plead
or claim that such litigation brought in the Permitted Courts has been brought
in an inconvenient forum, and () waives the right to object, with respect to
such suit, action, or proceeding, that such court does not have jurisdiction
over such party.  In any suit, arbitration, mediation, or other proceeding to
enforce any right or remedy under this Agreement or to interpret any provision
of this Agreement, the prevailing party will be entitled to recover its costs,
including reasonable attorneys’ fees, and all costs and fees incurred on appeal
or in a bankruptcy or similar action.











--------------------------------------------------------------------------------









4.4.

No Employment Right.  

This Agreement shall not be construed as giving Purchaser the right to any
continued employment, or other relationship, with SIBE.



4.5.

Successors.  

This Agreement shall be binding upon and inure to the benefit of the heirs,
legal representatives, successors, and permitted assigns of the parties.



4.6.

Notice.  

Except as otherwise specified herein, all notices and other communications under
this Agreement shall be in writing and shall be deemed to have been given if
personally delivered or if sent by registered or certified United States mail,
return receipt requested, postage prepaid, addressed to the proposed recipient
at the last known address of the recipient.  Any party may designate any other
address to which notices shall be sent by giving notice of the address to the
other parties in the same manner as provided herein.



4.7.

Severability.  

In the event that any one or more of the provisions or portion thereof contained
in this Agreement shall for any reason be held to be invalid, illegal, or
unenforceable in any respect, the same shall not invalidate or otherwise affect
any other provisions of this Agreement, and this Agreement shall be construed as
if the invalid, illegal or unenforceable provision or portion thereof had never
been contained herein.



4.8.

Entire Agreement.  

This Agreement expresses the entire understanding and agreement of the parties
with respect to the transactions contemplated herein and the subject matter
described herein.  



4.9.

Headings.  

Section headings used herein are for convenience of reference only and shall not
be considered in construing this Agreement.



4.10.

Specific Performance.  

In the event of any actual or threatened default in, or breach of, any of the
terms, conditions and provisions of this Agreement, the party or parties who are
thereby aggrieved shall have the right to specific performance and a temporary
or permanent injunction without showing any actual damage, in addition to any
and all other rights and remedies at law or in equity, and all such rights and
remedies shall be cumulative.



4.11.

Construction.  

The language used in this Agreement, including the documents, instruments,
agreements, exhibits, schedules, and annexes hereto will be deemed to be
language chosen by the parties to express their mutual intent, and no rule of
strict construction shall be implied against any party.  











--------------------------------------------------------------------------------









4.12.

Amendment.  

This Agreement may be amended, supplemented, and modified only by a written
instrument duly executed by the parties hereto.



4.13.

Waiver.  

The failure of any party hereto to require the performance of any provisions of
this Agreement shall in no manner affect the right to enforce the same.  No
waiver by any party hereto of any provisions or of any breach of any provisions
of this Agreement shall be deemed or construed either as a further or continuing
waiver of any such provision or breach or as a waiver of any other provision or
breach of any other provision of this Agreement.  No waiver of any provision or
any breach of any provision of this Agreement shall be valid or binding on the
parties hereto unless made in a writing signed by an authorized representative
of the party against whom the same is sought to be enforced.



4.14.

Further Assurance.  

Each party hereto shall do and perform, or cause to be done and performed, all
such further acts and things and shall execute and deliver all such other
agreements, certificates, instruments and documents as any other party hereto
may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.



4.15.

Counterparts.  

This Agreement may be executed in any number of counterparts, each of which will
be deemed an original, but all of which together will constitute one and the
same instrument.  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first set forth above.

Sibling Group Entertainment Holdings, Inc.

Blackstone Partners, LLC




By: /s/ Rob Copenhaver

Rob Copenhaver, CEO




By: /s/Gerardo M. Balboni II

Gerardo M. Balboni II, Manager












